DETAILED ACTION
1.	The following communication is in response to the documents filed on 31-May-2019.  Claims 1-20 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2010/0327118  -  An aircraft comprises a walkway moveable between a stowed position and a deployed position. The aircraft may be arranged such that the walkway, in the deployed position, defines a path, at least a portion of which extends from the fuselage at an angle, when viewed from above, of less than 90 degrees to the longitudinal axis of the aircraft. The walkway, in the stowed position, may be located at an angle, when viewed from above, of less than 80 degrees to the longitudinal axis of the aircraft. The opening may be located in a region extending from 20% to 80% of the total cabin length. The walkway may be further moveable to a second deployed position. A longitudinal portion of the walkway, in the first deployed position, may define a stepped surface having a first step height, whereas that longitudinal portion of the walkway, in the second deployed position, may define either (a) a substantially even surface, or (b) a stepped surface having a second step height, the second step height being less than the first step height. 

USP Publication 2018/0272951  -  A catwalk includes a mounting frame or other connection to a side of a vehicle/equipment, a floor, and at least one railing; an actuator system for moving the catwalk enclosure between retracted and deployed positions; and a guide arm for guiding/controlling pivoting of the railing relative to the floor. The actuator system and guide arm are preferably substantially or entirely outside of the catwalk walkway space where a user walks or stands, thereby providing easy access to the walkway at one or both ends and obstacle- and barrier-free passage from one catwalk to another on the same vehicle/equipment. The actuator system prevents the catwalk from collapsing/retracting when a person is on the catwalk, for example, by the lift capacity of a hydraulic or pneumatic cylinder being controlled/tuned so that the cylinder does not have the capacity/capability to lift and retract the catwalk when the catwalk is occupied. 

2.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1, 7 and 12.
In regard to claim 1, an attraction system includes a walkway, a carrier disposed at a first side of the walkway, and a barrier disposed at a second side of the walkway opposite the first side. The carrier is configured to translate relative to the walkway, and the barrier is removably coupled to the carrier. Translation of the carrier relative to the walkway transitions the barrier between a stowed configuration and a deployed configuration. 
In regard to claim 7, a barrier for a walkway includes an extension having an opening, a rod disposed within the extension and coupled to a housing, and a latch coupled to the housing and configured to extend through the opening, in which the rod is configured to move relative to the extension to move the latch relative to the opening. 
In regard to claim 12, an attraction system includes a walkway, a carrier configured to translate relative to the walkway and having a receptacle, and a barrier having an extension configured to insert into the receptacle to removably couple the barrier to the carrier. The barrier includes a latch configured to extend through an opening of the extension, and the carrier is configured to translate relative to the walkway to transition the barrier between a stowed configuration and a deployed configuration.

2.3	The invention is directed to a walkway that may be employed in an attraction system of an amusement park. Guests or operators of the amusement park may use the walkway to navigate to particular areas of interest. Barriers along the walkway may guide the guests to a ride vehicle, such as from an entrance of the attraction system, and/or may guide guests away from the ride vehicle, such as toward an exit of the attraction system. The invention recognizes that there is a need for at least a portion of the barriers to be adjustable, such that the barriers allow navigation on and off the walkway in a manner that allows multiple configurations, while also causing minimum visual distraction for guests of the attraction. In response to this need, the invention discloses a movable barrier that is designed (e.g., structurally configured) to transition (e.g., linearly translate) between a deployed configuration and a stowed configuration on a walkway. In the deployed configuration, the movable barrier may be oriented to block navigation (e.g., by guests and/or operators) off the walkway. In the stowed configuration, the movable barrier may expose a side of the walkway to allow navigation on and/or off the walkway, such as to transition between the walkway and a ride vehicle or other area.

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-6, 8-11 and 13-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 7 and 12. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-
F on the attached PTO-892 Notice of References Cited:
	Documents A-F define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661